1. 1181. TRADE NAMES & MARKS — 639. Injunction.
Injunctive relief for trade-mark infringement should not be limited to states to which complainant has extended its trade since ownership of trade-mark carries with it right to use the mark everywhere.
2. 634. INFRINGEMENT.
Where complainant used and owned trademark “Home Brand” for grocery commodities, defendant was permanently enjoined, under Trade-Mark Act, 1905, Sect. 16 (U. S. Comp. St. Sect. 9501), from printing or selling labels in which word “Home” appeared, for similar commodities sold by others, such labels constituting an infringement.
For reference to full opinion, see Omnibus Index, last page, this issue.